AFFIRM; and Opinion Filed March 27, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00345-CR

                        LAANGELO TERRELL WOODS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-59224-V

                               MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers

       LaAngelo Terrell Woods waived a jury and pleaded guilty to injury to a child/serious

bodily injury. See TEX. PENAL CODE ANN. § 22.04(a) (West 2011). The trial court assessed

punishment at twenty years’ imprisonment. On appeal, appellant’s attorney filed a brief in which

he concludes the appeal is wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro
se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140345F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LAANGELO TERRELL WOODS,                           Appeal from the 292nd Judicial District
Appellant                                         Court of Dallas County, Texas (Tr.Ct.No.
                                                  F12-59224-V).
No. 05-14-00345-CR       V.                       Opinion delivered by Justice Lang-Miers,
                                                  Justices Francis and Whitehill participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 27, 2015.




                                            -3-